[gatxfirstamendmenttosupp001.jpg]
EXECUTION VERSION FIRST AMENDMENT TO SUPPLY AGREEMENT THIS FIRST AMENDMENT TO
SUPPLY AGREEMENT (this “Amendment”) is made and entered into as of the 24th day
of May, 2018 (the “Effective Date”), by and between GATX Corporation, a
corporation organized under the laws of the State of New York (“Buyer”), and
Trinity Rail Group, LLC, a limited liability company organized under the laws of
the State of Delaware (“Seller”) (collectively, the “Parties”, and each
individually, a “Party”). W I T N E S S E T H: WHEREAS, Buyer and Seller are
parties to that certain Supply Agreement, dated as of November 3, 2014 (the
“Agreement”); and WHEREAS, Buyer and Seller wish to amend the Agreement as more
specifically provided herein. NOW, THEREFORE, in consideration of the foregoing,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows: 1. Capitalized
Terms. Capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Agreement. 2. Section 1 of the Agreement is hereby
amended by deleting the reference to “March 13, 2020” and replacing it with
“December 31, 2023”. 3. Section 2 of the Agreement is hereby amended by deleting
the references to “eight thousand nine hundred fifty” and “8,950” and replacing
them with “thirteen thousand seven hundred fifty” and “13,750”, respectively. 4.
Subsections 5.1.3.1(a)(ii) and 5.2.4.1(a)(ii) of the Agreement are each deleted
in their entirety and replaced with the following: [*****]1. 5. Section 5.1.3.2
of the Agreement is hereby amended by inserting the words [*****]. 6. Section
9.1.1 of the Agreement is hereby amended by inserting at the end of such Section
the following: “The final Order Year during the Term of this Agreement shall be
from March 14, 2019 through March 13, 2020. “Extension Year” means March 14,
2020 through March 13, 2021 for the first Extension Year, and thereafter each
following period of twelve (12) consecutive months. The final Extension Year,
while less than twelve (12) consecutive months, shall be from March 14, 2023
through December 31, 2023. 1 [*****] Certain information on this page has been
omitted and filed separately with the Commission. Confidential treatment has
been requested with respect to the omitted portions. US-DOCS\101676921.2



--------------------------------------------------------------------------------



 
[gatxfirstamendmenttosupp002.jpg]
7. Section 9.1.2 of the Agreement is hereby deleted in its entirety and replaced
with the following: 9.1.2. Buyer shall place orders for tank cars from Exhibit A
that will be scheduled to Deliver at the rate of (i) [*****]2 tank cars per
month between the months of August 2016 through December 2019, inclusive, and
(ii) [*****] tank cars per month between the months of January 2020 through
December 2023, inclusive (as applicable for any particular month, the “Monthly
Order Quantity”) for a total of 10,950 tank cars (“Scheduled Cars”). 8. Section
9.1.3 of the Agreement is hereby amended by inserting the sentence “For clarity,
Buyer shall have no obligation to order any Unscheduled Cars during the Term
after the conclusion of the final Order Year, which shall conclude on March 13,
2020.” at end of such Section. 9. Section 9.2 of the Agreement is hereby deleted
in its entirety and replaced with the following: 9.2. Production Slot Allocation
for Scheduled Cars. Seller shall schedule (i) [*****] production slots in each
month for the months of August 2016 through December 2019, inclusive, and (ii)
[*****] production slots in each month for the months of January 2020 through
December 2023, inclusive, for Scheduled Cars (“Allocated Production Slots”).
Notwithstanding the foregoing or anything to the contrary contained in this
Agreement, Seller will have no obligation to schedule more than (x) [*****]
Allocated Production Slots in any one month for the months of August 2016
through December 2019, inclusive, or (y) [*****] Allocated Production Slots in
any one month for the months of January 2020 through December 2023, inclusive,
during the Term. For the avoidance of doubt, accepted Orders for Unscheduled
Cars are not eligible for Allocated Production Slots and shall not impact the
scheduling or Delivery of Scheduled Cars in accordance with Section 9.6.1. 10.
Section 9.4 of the Agreement is hereby amended by (i) inserting the sentence “At
the beginning of each Extension Year, Seller and Buyer shall mutually agree to a
list totaling [*****] Railcars from Exhibit A for which Seller shall provide
Buyer with monthly updates to Buyer’s Estimated Base Sales Price(s) during such
Extension Year (the “Extension Monthly Price List”).” between the first and last
sentences of such Section, and (ii) inserting the words “or the Extension
Monthly Price List (as applicable)” after the reference to “Monthly Price List”
in the last sentence of such Section. 11. The fourth sentence of Section 9.6.1
of the Agreement is hereby deleted in its entirety and replaced with the
following: 2 [*****] Certain information on this page has been omitted and filed
separately with the Commission. Confidential treatment has been requested with
respect to the omitted portions. 2 US-DOCS\101676921.2



--------------------------------------------------------------------------------



 
[gatxfirstamendmenttosupp003.jpg]
Seller shall Deliver at least [*****]3. 12. The reference “AND LAST LOOK” is
hereby deleted from the heading to Section 15. 13. Section 15.3 of the Agreement
is hereby deleted in its entirety. 14. The following is hereby added as a new
Section 21.2.2 of the Agreement: 21.2.2 Notwithstanding anything to the contrary
set forth in this Agreement, (i) Buyer may use Records in order to safely use,
operate, repair, maintain, or modify any Railcar, to fabricate replacement parts
and to perform engineering modelling for repair, maintenance or modification to
any Railcar, and (ii) Buyer may disclose Records for any Railcar to (x) any
subsidiary or affiliate of Buyer, (y) any prospective or actual Third Party
purchaser of the Railcar from Buyer, or (z) any Third Party for the purpose of
permitting such Third Party to safely use, operate, repair, maintain, or modify
any Railcar, to fabricate replacement parts or to perform engineering modelling
for repair, maintenance or modification to any Railcar. 15. Section 21.4 of the
Agreement is hereby deleted in its entirety and replaced with the following:
21.4 Confidentiality. 21.4.1 For purposes of this Section 21.4, (x) “Seller’s
Confidential Information” shall mean information regarding the Seller’s [*****]
regards as proprietary and confidential, including, without limitation, [*****]
and (4) Specification; (y) “Buyer’s Confidential Information” shall mean
[*****]; and (z) “Confidential Information” shall mean (1) Seller’s Confidential
Information when the Disclosing Party (as defined below) is Seller, (2) Buyer’s
Confidential Information when the Disclosing Party is Buyer, and (3) terms of
this Agreement redacted in the publicly available copy of this Agreement filed
with the SEC. 21.4.2 In the course of performance hereunder, each of Buyer and
Seller (with respect to Confidential Information disclosed by such Party, the
“Disclosing Party”) will disclose to the other Party (the “Receiving Party”),
whether in written, electronic, or oral form, Confidential Information that the
Disclosing Party regards as proprietary and confidential. The Receiving Party
agrees to hold the Confidential Information disclosed to it by or on behalf of
the Disclosing Party in confidence, to take commercially reasonable precautions
to protect such Confidential Information from disclosure and to use the
Confidential 3 [*****] Certain information on this page has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions. 3 US-DOCS\101676921.2



--------------------------------------------------------------------------------



 
[gatxfirstamendmenttosupp004.jpg]
Information only in connection with the performance of its obligations under
this Agreement, in each case for a period of [*****]4 years from the date of
disclosure. Subject to Section 21.4.6 hereof, the Receiving Party shall not
disclose any Confidential Information to any of its employees unless such
employees need to know such Confidential Information in order for the Receiving
Party to perform its obligations or exercise its rights hereunder; provided,
however, that the Receiving Party takes commercially reasonable precautions to
prevent such employee from (i) disclosing Confidential Information to other
employees who do not need to know such Confidential Information in order for the
Receiving Party to perform its obligations or exercise its rights hereunder, and
(ii) using Confidential Information in such employee’s business decisions that
are unrelated to the Receiving Party’s performance of its obligations or
exercise of its rights under this Agreement. Notwithstanding the foregoing,
Buyer shall be permitted to disclose the prices paid by Buyer for Railcars under
this Agreement to its employees, Affiliates, Representatives or Third Parties
(excluding customers, other than pursuant to Rule 107) where Buyer reasonably
believes it is necessary in connection with the operation of its business, e.g.,
Rule 107 calculations, request of Buyer’s lender, etc.; provided, that Buyer
shall only disclose such pricing information to the extent necessary to satisfy
such business requirements. 21.4.3 Notwithstanding the foregoing, the Receiving
Party may disclose Confidential Information to any of its legal, financial or
tax planning representatives (“Representatives”) who need to know such
Confidential Information in order for the Receiving Party to carry out its
obligations or enforce its rights hereunder and who have been informed of such
obligations, and the Receiving Party shall advise such Representatives to abide
by this Section 21.4. Each Party shall be responsible for any action or failure
to act that would constitute a breach or other violation of this Section 21.4 by
its Representatives. 21.4.4 From and after the Effective Date, the Margin
Schedule may not be disclosed to any of Buyer’s directors, officers, employees
or Representatives who are not members of Buyer’s Clean Team. For purposes of
this Agreement, “Buyer’s Clean Team” shall mean those officers, directors or
employees of Buyer identified by title or Buyer’s Representatives, in each case
as reasonably agreed to by the Parties prior to the Effective Date, but at a
minimum, Buyer’s Clean Team shall always consist of at least Buyer’s highest
ranking legal, finance and compliance officers; provided, that (a) Buyer may
remove individuals from Buyer’s Clean Team at any time and from time to time
without advance notice to Seller, and (b) in the event Buyer desires to add any
individuals to Buyer’s Clean Team subsequent to the date hereof, Buyer shall
provide Seller with the name and title of such individuals, and such individuals
will only be added to Buyer’s Clean Team with Seller’s written approval. 4
[*****] Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions. 4 US-DOCS\101676921.2



--------------------------------------------------------------------------------



 
[gatxfirstamendmenttosupp005.jpg]
Upon the request of one Party to the other Party, the Parties shall enter into a
Confidentiality Agreement substantially in the form of the Parties’
Confidentiality Agreement, dated as of September 12, 2014 (the “Margin Schedule
Review Confidentiality Agreement”) in order to facilitate the consideration,
evaluation and negotiation of any adjustments to the Margin Schedule as
contemplated in Section 5.4 of this Agreement (“Margin Schedule Review”).
Notwithstanding the foregoing, provided that the Parties have first entered into
the Margin Schedule Review Confidentiality Agreement, the provisions of this
Section 21.4.1 related to the Buyer’s Clean Team shall not apply with respect
to, and during the pendency of, the Margin Schedule Review. 21.4.5 Seller’s
Standard Manufacturing Cost and Seller’s actual cost for Railcars, or any
component thereof, shall only be disclosed to Buyer’s Third Party Reviewer as
set forth in Exhibit G. 21.4.6 Confidential Information does not include
information that: (i) the Receiving Party can demonstrate was in its possession
prior to being disclosed by the Disclosing Party hereunder and the source of the
information was not under an obligation of confidentiality to the Disclosing
Party; (ii) is now, or hereafter becomes, through no act or failure to act on
the part of the Receiving Party, generally known to the public; (iii) is
rightfully obtained from a Third Party not bound under an obligation of
confidentiality to the Disclosing Party; or (iv) is independently developed by
the Receiving Party without reference to or use of any Confidential Information.
The foregoing restrictions on disclosure of Confidential Information do not
apply to any disclosure of Confidential Information with respect to which the
Receiving Party is advised by legal counsel that such disclosure is necessary or
compelled (a) under the federal securities laws or other applicable law, or by
the rules and regulations of the Securities and Exchange Commission (the “SEC”)
or of any stock exchange on which the Receiving Party’s stock is listed, or (b)
pursuant to the terms of any deposition, interrogatory, formal litigation
discovery request, subpoena, civil investigative demand, court order or similar
process to which the Receiving Party is subject; provided, that the Receiving
Party notifies the Disclosing Party (x) as promptly as reasonably possible
following its determination that such disclosure is necessary or compelled under
sub-clause (a) above, and (y) as promptly as reasonably possible after service
of such legal process and to the extent legally permissible so that the
Disclosing Party may seek an appropriate protective order, confidential
treatment, or other remedy. In the event the Receiving Party is required or
compelled to disclose Confidential Information pursuant to the immediately
preceding sentence, the Receiving Party may disclose only that portion of such
Confidential Information with respect to which the Receiving Party has been
advised by its counsel is required or compelled to be disclosed. 5
US-DOCS\101676921.2



--------------------------------------------------------------------------------



 
[gatxfirstamendmenttosupp006.jpg]
21.4.7 Upon the request of the Disclosing Party following the expiration or
termination of this Agreement, the Receiving Party will return or destroy all of
the Disclosing Party’s Confidential Information, except that the Receiving Party
may retain Confidential Information of the Disclosing Party that is (i)
necessary in connection with the enforcement of the Receiving Party’s rights
under this Agreement, (ii) required to be maintained by the Receiving Party’s
internal document retention policies or (iii) contained in an archived computer
system backup in accordance with the Receiving Party’s security or disaster
recovery procedures; provided, that any such retained or archived Confidential
Information shall remain subject to the provisions of this Section 21.4 for so
long as it is maintained or archived; provided, further, a Receiving Party’s
legal or IT employees may access such retained or archived Confidential
Information solely to the extent necessary to perform their respective functions
described under this Section 21.4.7. 21.4.8 Except as may be required by the
federal securities laws or other applicable law, or by the rules and regulations
of the SEC or of any stock exchange on which a Party’s stock is listed, no Party
will make public the existence or content of this Agreement or the negotiations
leading to or pursuant to this Agreement without the prior written consent of
the other Party; provided, that no Party will be prohibited from disclosing the
general nature of the business relationship established hereby at any time;
provided, further, that the Parties agree that Buyer shall be permitted to file
a copy of this Agreement with the SEC and in connection therewith shall request
confidential treatment for certain portions of this Agreement and certain of the
Exhibits attached hereto as agreed by the Parties. 16. The addresses for notices
under Section 21.10 of the Agreement are hereby updated as follows: If to
Seller: Trinity Rail Group, LLC 2525 N. Stemmons Freeway Dallas, TX 75207 Attn:
Steven Barnett Fax: 214.589.8819 Email: Steve.Barnett@trin.net If to Buyer:
[from the Effective Date to October 7, 2018] GATX Corporation 222 West Adams
Street Chicago, IL 60606 Attn: VP Fleet Management Fax: (312) 499-7536 Email:
vp-fpm@gatx.com 6 US-DOCS\101676921.2



--------------------------------------------------------------------------------



 
[gatxfirstamendmenttosupp007.jpg]
[from and after October 8, 2018] GATX Corporation 233 S. Wacker Drive Chicago,
IL 60606 Attn: VP Fleet Management Fax: (312) 499-7536 Email: vp-fpm@gatx.com
[For notices to the Parties’ respective legal counsel:] If to Seller: Trinity
Industries, Inc. 2525 N. Stemmons Freeway Dallas, TX 75207 Attn: Chief Legal
Officer If to Buyer: [from the Effective Date to October 7, 2018] GATX
Corporation 222 West Adams Street Chicago, IL 60606 Attn: Associate General
Counsel, Rail Fax: (312) 621-6648 Email: Brian.Glassberg@gatx.com [from and
after October 8, 2018] GATX Corporation 233 S. Wacker Drive Chicago, IL 60606
Attn: Associate General Counsel, Rail Fax: (312) 621-6648 Email:
Brian.Glassberg@gatx.com 17. Effective as of January 1, 2020, with respect to
Scheduled Cars with Allocated Production Slots for the months of January 2020
through December 2023, inclusive, Exhibit A of the Agreement will be deleted in
its entirety and replaced with the version of Exhibit A attached hereto as
Attachment 1; provided, however, Exhibit A of the Agreement shall not be deleted
for purposes of any remaining Unscheduled Cars that must be ordered by Buyer
between the Effective Date of this Amendment and the expiration of the final
Order Year. 18. Exhibits E, F, G, H, J and L of the Agreement are hereby amended
by inserting the words “, as amended” following each reference to “November 3,
2014”. 19. Exhibit G of the Agreement is hereby amended by deleting Section 1(b)
of such Exhibit and replacing it with the following: 7 US-DOCS\101676921.2



--------------------------------------------------------------------------------



 
[gatxfirstamendmenttosupp008.jpg]
(b) Buyer may initiate a Third Party Review after the first Order Year of this
Agreement. Thereafter, Buyer may request [*****]5. 20. The Parties hereby agree
to amend that certain Amended and Restated Margin Schedule, dated as of January
30, 2017 (the “Second Amended Margin Schedule”), which shall be
contemporaneously executed and delivered by the Parties together with this
Amendment. This Amendment shall not become effective until the Second Amended
Margin Schedule has been executed and delivered by the Parties. 21.
Miscellaneous. (a) Except as expressly amended and supplemented by this
Amendment, the provisions of the Agreement (including all Schedules and Exhibits
thereto) are made effective or are ratified and confirmed and remain in full
force and effect, whichever the case may be. (b) This Amendment may be executed
in several counterparts and via facsimile (or other form of electronic
transmission, including email), all of which taken together shall constitute one
single agreement between the Parties hereto. [Signature Page Follows] 5 [*****]
Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions. 8 US-DOCS\101676921.2



--------------------------------------------------------------------------------



 
[gatxfirstamendmenttosupp009.jpg]
IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
by their respective duly authorized officers as of the Effective Date. GATX
CORPORATION By: Name: Thomas Ellman Title: Executive Vice President & President,
Rail North America TRINITY RAIL GROUP, LLC By: Name: Paul Mauer Title: Senior
Vice President and Chief Operations Officer [Signature Page to First Amendment
to Supply Agreement] US-DOCS\101676921.2



--------------------------------------------------------------------------------



 
[gatxfirstamendmenttosupp010.jpg]
Attachment 1 Exhibit A [*****]6 6 [*****] Certain information on this page has
been omitted and filed separately with the Commission. Confidential treatment
has been requested with respect to the omitted portions. US-DOCS\101676921.2



--------------------------------------------------------------------------------



 